           Case 1:20-mc-00229-VSB Document 9 Filed 08/26/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                           8/26/2021
                                                          :
In re Application of Abraaj Investment                    :
Management Limited for an Ex Parte Order to :                      20-mc-229 (VSB)
Conduct Discovery for Use in Foreign                      :
Proceedings Pursuant to 28 U.S.C. 1782                    :          ORDER
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Applicants David Soden and Stuart Sybersma (“Applicants”), acting as liquidators of

ABRAAJ Investment Management Limited, filed this application seeking discovery in aid of a

foreign proceeding pursuant to 28 U.S.C. § 1782. Specifically, they seek an order granting them

the authority to subpoena records from eighteen banks (collectively, “Respondents”) that they

intend to use in support of litigation in the Cayman Islands in which they have already or intend

to allege fraudulent transfer claims. (Doc. 7, at 7.)

        When reviewing an application for discovery related to a foreign proceeding under 28

U.S.C. §1782, I must first determine whether I have the authority to grant the request, which

requires, among other things, that “the person from whom discovery is sought resides (or is

found) in the district of the district court to which the application is made.” Mees v. Buiter, 793

F.3d 291, 297 (2d Cir. 2015) (quoting Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673

F.3d 76, 80 (2d Cir. 2012)). “[T]he statutory scope of ‘found’ extends to the limits of personal

jurisdiction consistent with due process.” In re del Valle Ruiz, 939 F.3d 520, 527 (2d Cir. 2019).

        Here, the Applicants provide bullet-pointed assertions as to why each of the eighteen

Respondents are “found” in this district, and all the bullet points are accompanied by footnotes

containing URLs purporting to support these assertions. (Doc. 7, at 19–21). But many of the

URLs either do not work, redirect to other pages, or require some editing to have them resolve to
          Case 1:20-mc-00229-VSB Document 9 Filed 08/26/21 Page 2 of 4




the webpages the Applicants seem to have intended. The Applicants also do not provide analysis

as to how the information available at the URLs demonstrates that the Respondents are “found”

in this district. For each of the eighteen Respondents, Applicants argue that they are either

“headquartered and/or maintain[] principal place[s] of business in New York,” or that the

Respondent has “systematic and continuous activities in the Southern District.” (Id.) I take

Applicant’s arguments to be attempts at demonstrating that there is general personal jurisdiction

over each Respondent in New York. Therefore, I endeavor to determine whether Applicants

have in fact established that there is general personal jurisdiction over the Respondents. See

Brown v. Lockheed Martin Corp., 814 F.3d 619, 624 (2d Cir. 2016).

       “[O]nly a limited set of affiliations with a forum will render a defendant amenable to”

general jurisdiction, also called “all-purpose jurisdiction[,] there.” Daimler AG v. Bauman, 571

U.S. 117, 137 (2014). For a corporation, general jurisdiction is typically available only in the

forum in which it is incorporated as well as the forum in which its principal place of business is

located. See Gucci Am., Inc. v. Li, 768 F.3d 122, 135 (2d Cir. 2014) (citing Daimler, 571 U.S. at

139 & n.19). The fact that a corporation does business in a state, even “substantial, continuous,

and systematic” business, is not necessarily enough to subject the corporation to general

jurisdiction in the state. See Daimler, 571 U.S. at 137–38. Rather, the corporation’s affiliations

with the forum must be “so continuous and systematic as to render it essentially at home in the

forum State.” Id. at 139 (internal quotation and alteration marks omitted). Only in an

“exceptional case” does a corporation have “operations in a forum other than its formal place of

incorporation or principal place of business” that are “so substantial and of such a nature as to

render the corporation at home in that State.” Id. at 139 n.19; Brown, 814 F.3d at 627 (“in our

view Daimler established that, except in a truly ‘exceptional’ case, a corporate defendant may be




                                                     2
            Case 1:20-mc-00229-VSB Document 9 Filed 08/26/21 Page 3 of 4




treated as ‘essentially at home’ only where it is incorporated or maintains its principal place of

business”).

         Unfortunately, the materials Applicants provided me do not allow me to conclude which

if any Respondents are subject to general jurisdiction in New York. The arguments about

“systematic and continuous activities” are legally insufficient under contemporary standards for

establishing general jurisdiction. See Daimler, 571 U.S. at 137–38. Moreover, even had

Applicants cited the correct standard, they do not place sufficient facts before me to allow me to

find that there is general jurisdiction over Respondents in this district.

         In addition, many of the URLs Applicants provide to support their positions either no

longer work, do not actually show a Respondent is “at home” in this district within the meaning

of current law, or contradict Applicants’ positions. For example, Applicant states that Citibank,

N.A. has its principal place of business in New York, but the accompanying URL goes to an

SEC filing for Citibank’s parent corporation and does not mention where Citibank itself is

“found.” Another bullet claims that HSBC Bank USA, N.A. has principal place of business in

New York, but again links to an SEC filing for a separate entity. For an entity Applicants name

as “UBS AG, New York Branch,” the accompanying URL states that the entity is incorporated in

Delaware and maintains its primary business address in Illinois.

         Accordingly, this application is DENIED without prejudice.1 Applicants may renew the

application with respect to any Respondents by filing, within 21 days of this order, papers that

make it more readily possible for me to assess whether Respondents are “found” within this

district such that general jurisdiction exists. In particular, Applicants are directed not to include




1
 Because I cannot determine if I have jurisdiction, I have not reviewed Applicants’ filings for any deficiencies they
may contain.



                                                              3
          Case 1:20-mc-00229-VSB Document 9 Filed 08/26/21 Page 4 of 4




URLs without explaining what information found at the URL supports their position.

Additionally, if Applicants include URLs in any subsequent filings, they are strongly encouraged

to ensure that their filings are formatted so that any webpages they cite are accessible in their

intended forms.



SO ORDERED.

Dated: August 26, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                      4
